I concur in the majority's conclusion that the third, fourth, and fifth assignments of error must be overruled. However, because I also believe that the first two assignments of error must be overruled, I respectfully dissent in part.
As noted in the majority opinion, the standard for the sufficiency of service in a civil contempt case is service that is reasonably calculated to reach the alleged contemnor. In the case at bar, it is undisputed that the motion for contempt was served upon the attorney of record for Ms. Hansen in accordance with the mandates of Civ.R. 5. Nonetheless, the majority suggests that Civ.R. 5 is inapplicable to civil contempt proceedings.
I find no basis in the language of Civ.R. 5 upon which to hold such service invalid in contempt cases. The plain language of Civ.R. 5(B) states that "[w]henever under these rules service is required or permitted to be made upon a party who is represented by an attorney of record in the proceedings, the service shall be made upon the attorney unless service upon the party is ordered by the court." (Emphasis added.) It is not argued that there was a court order in the instant case requiring Ms. Hansen to be served. Thus, far from being insufficient under the civil rules, service upon the attorney was in fact mandated.
Moreover, as the majority concedes, there is ample authority for the proposition that service upon the attorney of record is sufficient to withstand a due-process challenge in contempt cases.18 These authorities are fundamentally sound and comport with the well-accepted notion of due process that notice may *Page 804 
be given via a party's agent. The majority does not set forth any compelling reason to depart from this precept in a civil contempt matter.
In the case at bar, the record demonstrates that Ms. Hansen left the jurisdiction and in effect turned a deaf ear to the orders of the court. She should not be rewarded for her evasive conduct with a reversal of the contempt finding where it is undisputed that her attorney was served with the contempt motion, and where Ms. Hansen does not even allege that she failed to receive actual notice of the proceedings. Accordingly, I would affirm the judgment of the domestic relations court in its entirety. I therefore respectfully dissent in part.
18 Quisenberry v. Quisenberry (1993), 91 Ohio App.3d 341, 346,632 N.E.2d 916, 919; Klonowski v. Klonowski (Dec. 20, 1984), Cuyahoga App. No. 48377, unreported; 17 American Jurisprudence 2d (1990) 537, Contempt, Section 184.